                                                                             United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                 January 28, 2020
                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS                              David J. Bradley, Clerk

                       CORPUS CHRISTI DIVISION

ISREAL ORTIZ,                               §
                                            §
        Plaintiff,                          §
VS.                                         §   CIVIL NO. 2:19-CV-30
                                            §
SGT. GUZMAN, et al,                         §
                                            §
        Defendants.                         §

                                        ORDER

      The Court is in receipt of the Magistrate Judge’s June 17, 2019
Memorandum and Recommendation to Dismiss Certain Claims and to Retain Case
(“M&R”). Dkt No. 13. No objections were filed in response to the M&R. See 28
U.S.C. § 636(b)(1) (setting a 14-day deadline to file objections; Fed. R. Civ. P.
72(b)(2) (same); see also Dkt. No. 13 at 19 (advising parties of the 14-day deadline).
After independently reviewing the record and considering the applicable law, the
Court ADOPTS the proposed M&R in its entirety. Dkt. No. 13. The Court hereby:
            RETAINS      Plaintiff’s    retaliation   claims   against   Sgt.     Guzman
             regarding alleged actions taken after a grievance filed in March, 2017
            DISMISSES Plaintiff’s claims against Defendants in their official
             capacities as barred by the Eleventh Amendment
            DISMISSES Plaintiff’s remaining claims with prejudice against all
             other Defendants for failure to state a claim upon which relief can be
             granted or frivolousness.


      SIGNED this 28th day of January, 2020.


                                             ___________________________________
                                             Hilda Tagle
                                             Senior United States District Judge



1/1
